DETAILED ACTION
This office action is in response to application filed on Oct. 26, 2021.
Claims 1-20 are pending in this application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 15 of U.S. Patent No. 11,188,450 B2
The following table shows the reason for rejection.  The claimed features which are underscored in the instant application are reciting in the U.S. Patent No. 11,188,450 B2.
Instant Application No. 17/510,966
U.S. Patent No. 11,188,450 B2
Claim 1. A computer-implemented method of edge computing for cloud application deployment, the computer-implemented method comprising: locally instantiating, on a local computing device, an image of a continuous integration system, the continuous integration system instantiated within a local container; retrieving, from a code repository, developmental code for an application; building the application within the local container based on the developmental code; and deploying the application to a production environment.
Claim 1. A method of edge computing for cloud application development implemented by one or more data processors forming one or more computing devices, the method comprising: receiving data comprising at least one image of a continuous integration system; locally instantiating the at least one image of the continuous integration system within a local container; retrieving, from a code repository, developmental code associated with an application; compiling, building, and testing, within the local container, the application based on the developmental code, wherein dependencies of the application are re-used when a new application build is triggered by the continuous integration system; and deploying the application to a production environment.


Claim 15. A system of edge computing for cloud application development, the system comprising: a data store; a processor; and one or more non-transitory computer-readable media storing computer-executable instructions that, when executed by the processor, perform a method of edge computing for cloud application development, the method comprising: locally instantiating, on a local computing device, an image of a continuous integration system, the continuous integration system instantiated within a local container; retrieving, from a code repository, developmental code for an application; testing the developmental code within the local container; and deploying the application to a production environment.
Claim 8. A system of edge computing for cloud application development, the system comprising: at least one data processor; and memory storing instructions, which when executed by the at least one data processor, results in operations comprising: receiving data comprising at least one image of a continuous integration system; locally instantiating the at least one image of the continuous integration system within a local container; retrieving, from a code repository, developmental code associated with an application; compiling, building, and testing, within the local container, the application based on the developmental code, wherein dependencies of the application are re-used when a new application build is triggered by the continuous integration system; and deploying the application to a production environment.


Claim 8. One or more non-transitory computer-readable media storing computer- executable instructions that, when executed by a processor, perform a method of edge computing for cloud application development, the method comprising: locally instantiating at least one image of a continuous integration system, the continuous integration system instantiated within a local container; retrieving, from a code repository, developmental code for an application; compiling the developmental code within the local container; deploying the application to a production environment; and when a new application build is triggered by the continuous integration system, re- using dependencies of the application.
Claim 15. A non-transitory computer program product storing instructions which, when executed by at least one data processor forming part of at least one computing device, implement operations comprising: receiving data comprising at least one image of a continuous integration system; locally instantiating the at least one image of the continuous integration system within a local container; retrieving, from a code repository, developmental code associated with an application; compiling, building, and testing, within the local container, the application based on the developmental code, wherein dependencies of the application are re-used when a new application build is triggered by the continuous integration system; and deploying the application to a production environment.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over by McPherson et al. (US Pub. No. 20170147813 A1 hereinafter “McPherson”), and in view of De Capoa et al. (US Pub. No. 20190138287 A1 hereinafter “De Capoa”)
Per claim 1
A computer-implemented method of edge computing for cloud application deployment, the computer-implemented method comprising:
McPherson discloses
locally instantiating, on a local computing device, an image of a continuous integration system, the continuous integration system instantiated within a local container ([0048] “Each application image includes multiple layers of files and once instantiated within one of the containers” the application image includes continuous integration environment disclosed in [0038] “Preexisting ready-to-run application images may also include those that support the build and continuous integration environments”)
retrieving, from a code repository, developmental code for an application ([0027] “From the repositories 210a-c, the code may be edited by others with access, or the application may be executed by a machine.”)
McPherson does not disclose
building the application within the local container based on the developmental code; and deploying the application to a production environment.
But De Capoa discloses
building the application within the local container based on the developmental code  ([0031] “A builder 315 builds different deployment packages of the software application (for deployment of the software application) from the software application's source code retrieved from the source code repository”) and 
deploying the application to a production environment ([0034] “the deployer 330 deploys the software application 350, in the default deployment configuration (after the deployment package has been built at runtime by the builder 315) onto a (production) execution environment of the computing system”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of McPherson and teaching of De Capoa including building the application within the local container based on the developmental code; and deploying the application to a production environment in order to provide a method of deployment configuration of the software application dynamically adapts to the software application's execution environment which significantly increases the performance of the software application.

Per claim 3
The rejection of claim 1 is incorporated
McPherson discloses
hosting the code repository within the local container ([0030] “a request to designate a system to host a remote SCM repository (e.g., an indication that a system has been designated by a user to host a remote SCM repository)”)

Per claim 5
The rejection of claim 1 is incorporated
McPherson discloses
receiving data comprising the image of the continuous integration system ([0038] “Preexisting ready-to-run application images may also include those that support the build and continuous integration environments, such as a Jenkins-based image.”)

Per claim 6
The rejection of claim 1 is incorporated
McPherson discloses
storing the image of the continuous integration system in a continuous image configuration file, the continuous image configuration file comprising executable instructions for retrieving the image of the continuous integration system ([0015] “In some implementations, the cloud controller 118 receives commands from a PaaS system controller 120. Based on these commands, the cloud controller 118 provides data (e.g., such as pre-generated images) associated with different applications to the cloud provider system 104. In some implementations, the data may be provided to the cloud provider system 104 and stored in an image repository 122, in an image repository (not shown) located on each of the hosts 108a-b, or in an image repository (not shown) located on each VM in the nodes 106a-d.”)

Per claim 7
The rejection of claim 6 is incorporated
McPherson discloses
receiving the executable instructions for retrieving the image of the continuous integration system; and in response to receiving the executable instructions, retrieving the image of the continuous integration system ([0018] “Upon receiving a command identifying specific data (e.g., application data and files, such as application images, used to initialize an application on the cloud) from the PaaS system controller…In addition, a command may identify specific data to be executed on one or more of the nodes 106a-d.”)

Claims 2, 8, 9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over by McPherson, and in view of De Capoa and further view of Whittington et al. (US Patent No. 8,522,207 B1 hereinafter “Whittington”)
Per claim 2
The rejection of claim 1 is incorporated
McPherson and De Capoa do not disclose
triggering a new application build for the application; and in response to triggering the new application build, re-using dependencies of the application.
But Whittington discloses
triggering a new application build for the application; and in response to triggering the new application build, re-using dependencies of the application (col.2 lines 35-38 “The build module 202 enables automated builds to be initiated by developers based on a trigger. The build module 202 also provides the ability to build against the most current release of a dependency that applies to what is being built.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of McPherson and  De Capoa and further including triggering a new application build for the application; and in response to triggering the new application build, re-using dependencies of the application as taught by Whittington In order to perform the functions of a novel automated, centralized build/merge management system and allow developer triggered, on-demand, building of code and merging of code into future releases.


Per claim 8
One or more non-transitory computer-readable media storing computer- executable instructions that, when executed by a processor, perform a method of edge computing for cloud application development, the method comprising:
McPherson discloses
locally instantiating at least one image of a continuous integration system, the continuous integration system instantiated within a local container ([0048] “Each application image includes multiple layers of files and once instantiated within one of the containers” the application image includes continuous integration environment disclosed in [0038] “Preexisting ready-to-run application images may also include those that support the build and continuous integration environments”)
retrieving, from a code repository, developmental code for an application ([0027] “From the repositories 210a-c, the code may be edited by others with access, or the application may be executed by a machine.”)
McPherson does not disclose
compiling the developmental code within the local container; deploying the application to a production environment.
But De Capoa discloses
compiling the developmental code within the local container  ([0031] “A builder 315 builds different deployment packages of the software application (for deployment of the software application) from the software application's source code retrieved from the source code repository”) and 
deploying the application to a production environment ([0034] “the deployer 330 deploys the software application 350, in the default deployment configuration (after the deployment package has been built at runtime by the builder 315) onto a (production) execution environment of the computing system”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of McPherson and teaching of De Capoa including compiling the developmental code within the local container; deploying the application to a production environment in order to provide a method of deployment configuration of the software application dynamically adapts to the software application's execution environment which significantly increases the performance of the software application.
McPherson discloses continuous integration system but McPherson and De Capoa do not disclose
when a new application build is triggered by the continuous integration system, re- using dependencies of the application.
Whittington discloses
when a new application build is triggered, re- using dependencies of the application (col.2 lines 35-38 “The build module 202 enables automated builds to be initiated by developers based on a trigger. The build module 202 also provides the ability to build against the most current release of a dependency that applies to what is being built.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of McPherson and  De Capoa and further including when a new application build is triggered, re- using dependencies of the application as taught by Whittington In order to perform the functions of a novel automated, centralized build/merge management system and allow developer triggered, on-demand, building of code and merging of code into future releases.

Per claim 9
The rejection of claim 8 is incorporated
De Capoa discloses
at least one of building or testing of the developmental code ([0031] “A builder 315 builds different deployment packages of the software application (for deployment of the software application) from the software application's source code retrieved from the source code repository”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of McPherson and teaching of Whittington including at least one of building or testing of the developmental code as taught by De Capoa in order to provide a method of deployment configuration of the software application dynamically adapts to the software application's execution environment which significantly increases the performance of the software application.

Per claim 11
The rejection of claim 8 is incorporated
McPherson discloses
receiving, at a local computer, the at least one image of the continuous integration system ([0015] “the cloud controller 118 receives commands from a PaaS system controller 120. Based on these commands, the cloud controller 118 provides data (e.g., such as pre-generated images) associated with different applications to the cloud provider system 104.”)

Per claim 12
The rejection of claim 8 is incorporated
McPherson discloses
storing at least one container image in a container image finder ([0018] “The image repository 122 may be local or remote and may represent a single data structure or multiple data structures (databases, repositories, files, etc.) residing on one or more mass storage devices.”)

Per claim 13
The rejection of claim 8 is incorporated
McPherson discloses
caching data associated with the deployed application within the continuous integration system ([0038] “Preexisting ready-to-run application images may also include those that support the build and continuous integration environments.”)

Per claim 14
The rejection of claim 8 is incorporated
McPherson discloses
the continuous integration system is hosted on a local computing device ([0031] “deployment of source code of one of the applications 216a-c, or the designation of a system that hosts a remote SCM repository”)

Claims 4 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over by McPherson, and in view of De Capoa and further view of Koneru (US Pub. No. 20140237451 A1 hereinafter “Koneru”)
Per claim 4
The rejection of claim 1 is incorporated
McPherson and De Capoa do not disclose
at least one of compiling or testing of the developmental code within the local container.
But Koneru discloses
at least one of compiling or testing of the developmental code within the local container ([0036] “The agent 75 may be one or more scripts or other suitable programming and may be added to application 70 when the application code is compiled.” & [0039] “the developer instruments the application code for testing by configuring certain properties of the application using developer IDE 90”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of McPherson and  De Capoa and further including at least one of compiling or testing of the developmental code within the local container as taught by Koneru in order to use implementing the automated aspect of application testing to improve software lifecycle.

Per claim 15
A system of edge computing for cloud application development, the system comprising: a data store; a processor; and one or more non-transitory computer-readable media storing computer-executable instructions that, when executed by the processor, perform a method of edge computing for cloud application development, the method comprising:
McPherson discloses
locally instantiating, on a local computing device, an image of a continuous integration system, the continuous integration system instantiated within a local container ([0048] “Each application image includes multiple layers of files and once instantiated within one of the containers” the application image includes continuous integration environment disclosed in [0038] “Preexisting ready-to-run application images may also include those that support the build and continuous integration environments”)
retrieving, from a code repository, developmental code for an application ([0027] “From the repositories 210a-c, the code may be edited by others with access, or the application may be executed by a machine.”)
McPherson does not disclose
deploying the application to a production environment.
De Capoa discloses
deploying the application to a production environment ([0034] “the deployer 330 deploys the software application 350, in the default deployment configuration (after the deployment package has been built at runtime by the builder 315) onto a (production) execution environment of the computing system”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of McPherson and teaching of De Capoa including deploying the application to a production environment in order to provide a method of deployment configuration of the software application dynamically adapts to the software application's execution environment which significantly increases the performance of the software application.
McPherson and De Capoa do not disclose
testing the developmental code within the local container.
But Koneru discloses
testing the developmental code within the local container [0039] “the developer instruments the application code for testing by configuring certain properties of the application using developer IDE 90”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of McPherson and  De Capoa and further including testing the developmental code within the local container as taught by Koneru in order to use implementing the automated aspect of application testing to improve software lifecycle.

Per claim 16
The rejection of claim 15 is incorporated
McPherson discloses
a container image configuration file, the container image configuration file comprising at least one of a node image, a build automation tool image, or the image of the continuous integration system ([0037] “Each of the nodes 212a-c runs an application by launching an instance of an application image as one or more containers 228 for respective ones of the applications 216a-c on the nodes 212a-c.”)

Per claim 17
The rejection of claim 16 is incorporated
McPherson discloses
receiving executable commands for loading the node image; and in response to receiving the executable commands, loading the node image ([0018] “Upon receiving a command identifying specific data (e.g., application data and files, such as application images, used to initialize an application on the cloud) from the PaaS system controller 120, the cloud provider system 104 retrieves the corresponding data from the image repository 122… a command may identify specific data to be executed on one or more of the nodes”)

Per claim 18
The rejection of claim 16 is incorporated
McPherson discloses
at least one configuration parameter associated with developing the application, the at least one configuration parameter comprising at least one of relevant system properties or environment variables ([0021] “When a new application image is built by the image build system 124 or added to the image repository 122, the scan component may scan the new application image to identify the attributes of the image.”)

Per claim 19
The rejection of claim 15 is incorporated
McPherson and De Capoa do not disclose
at least one of compiling or building the developmental code within the local container.
But Koneru discloses
at least one of compiling or building the developmental code within the local container ([0036] “The agent 75 may be one or more scripts or other suitable programming and may be added to application 70 when the application code is compiled.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of McPherson and  De Capoa and further including at least one of compiling or building the developmental code within the local container as taught by Koneru in order to use implementing the automated aspect of application testing to improve software lifecycle.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over by McPherson, and in view of De Capoa and Whittington and further view of Busi et al. (PCT International Public No. WO 2015/084319 A1 hereinafter “Busi”)
Per claim 10
The rejection of claim 9 is incorporated
McPherson, De Capoa and Whittington do not disclose
the testing of the developmental code comprises code unit testing.
But Busi discloses
the testing of the developmental code comprises code unit testing ([0012] “where the code integrator runs tests (e.g., automation tests, integration tests, unit tests, system tests, etc.) on merged code for an application that is based on multiple developer committed copies of the code.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of McPherson, De Capoa and Whittington and further including the testing of the developmental code comprises code unit testing as taught by Busi in order to test many portions of the application code in many different scenarios and o check whether any of the code is broken or not functioning properly or optimally.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over by McPherson, and in view of De Capoa and Koneru and further view of Busi.
Per claim 20
The rejection of claim 15 is incorporated
McPherson discloses local container but McPherson, De Capoa and Koneru do not disclose
testing the developmental code comprises error check testing on the developmental code within the local container.
However, Busi discloses
testing the developmental code comprises error check testing on the developmental code ([0011] “Various code analysis rules exist that may be implemented in some code development environments, but these code analysis rules check for basic code performance issues (e.g., whether all variable are defined, whether particular error checks were included in the code, etc.)”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of McPherson, De Capoa and Koneru and further including testing the developmental code comprises error check testing on the developmental code as taught by Busi in order to analyze a computer program to determine various performance aspects of the program.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNCHUN WU whose telephone number is (571)270-1250. The examiner can normally be reached Monday - Friday 9:00 - 17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUNCHUN WU/Examiner, Art Unit 2191                                                                                                                                                                                                        /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191